Citation Nr: 1734000	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  08-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VA RO.  A December 2011 rating decision continued the 10 percent rating of the Veteran's left knee disability. 

In July 2012, the Board remanded the Veteran's claims for further development.

In September 2015, in pertinent part, the Board denied a rating higher than 10 percent for the left knee disability.

The Veteran subsequently appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 order, the Court granted the parties' June 2016 Joint Motion for Partial Remand (JMPR) and vacated the Board's September 2015 decision to the extent that it denied an increased rating for left knee disability. 

In August 2016, the Board remanded the case in order to comply with the dictates of the Court.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran of the further action that will be required.


REMAND

As referred to in the prior remand, the parties to the 2016 JMPR found the VA examinations relied upon to support the Board's September 2015 denial were inadequate.  Specifically, the parties noted that the examinations failed to address the onset of pain during range-of-motion testing that resulted in functional loss.  The Board remanded and requested additional VA examination and opinion.  The Board requested that a VA examiner specifically indicate when the onset of pain during range-of-motion testing results in functional loss, if applicable.  The October 2016 VA examination report does not clearly delineate the point at which pain results in functional loss.  Nor does the examiner offer any explanation as to why this critical result was not included in the examination report as requested by the Board.  

Moreover, the United States Court of Appeals for Veterans Claims (the Court) has recently held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  Therefore, in light of Correia, a remand for a new VA examination is also necessary to complete the required range of motion testing.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination to determine the severity of the left knee disability. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported. If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for the disability on appeal. The range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must specifically indicate, to the extent possible, when the onset of pain during range-of-motion testing results in functional loss.  

2. After the above development has been completed, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




